                              1 SANDRA I. WEISHART (SBN CA 089782)
                                sweishart@hinshawlaw.com
                              2 MISTY A. MURRAY (SBN CA 196870)               NOTE: CHANGE MADE BY
                                mmurray@hinshawlaw.com                        COURT IN ¶5.
                              3 JENNA U. NGUYEN (SBN CA 307929)
                                jnguyen@hinshawlaw.com
                              4 HINSHAW & CULBERTSON LLP
                                633 West 5th Street, 47th Floor
                              5 Los Angeles, CA 90071-2043
                                Telephone: 213-680-2800
                              6 Facsimile: 213-614-7399
                              7 Attorneys for Defendants
                                Transamerica Premier Life Insurance Company
                              8
                              9                    UNITED STATES DISTRICT COURT
                           10                     CENTRAL DISTRICT OF CALIFORNIA
                           11
                           12 ERIC JOHNSON and ADARA K.                 Case No. 2:18-cv-05015-DSF-AFM
                              ROBINSON,
                           13                                           Discovery Matter:
                                           Plaintiffs,                  Hon. Alexander F. MacKinnon,
                           14                                           Magistrate Judge
                                    vs.
                           15                                           STIPULATED PROTECTIVE
                              TRANSAMERICA PREMIER LIFE                 ORDER
                           16 INSURANCE COMPANY; and DOES 1
                              through 10, inclusive,
                           17                                           Complaint Filed: May 1, 2018
                                           Defendants.
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043
         213-680-2800
                                                                                               302827273v1 1009136
                             1           TO THE ABOVE-ENTITLED COURT:
                             2           Plaintiffs Eric Johnson and Adara K. Robinson (collectively, “Plaintiffs”) and
                             3     Defendant Transamerica Premier Life Insurance Company (“TPLIC”) hereby
                             4     stipulate as follows:
                             5     1.    PURPOSE AND LIMITS OF THIS ORDER
                             6           Discovery in this Action is likely to involve confidential, proprietary, or
                             7     private information requiring special protection from public disclosure and from use
                             8     for any purpose other than prosecuting this Action.        Therefore, the following
                             9     Stipulated Protective Order (the “Order”) is necessary and the parties hereby
                          10       stipulate to and petition the Court to enter the following Order.        The parties
                          11       acknowledge that this Order does not confer blanket protections on all disclosures or
                          12       responses to discovery, and the protection it gives from public disclosure and use
                          13       extends only to the specific material entitled to confidential treatment under the
                          14       applicable legal principles.
                          15       2.    GOOD CAUSE STATEMENT
                          16             There is good cause for issuance of the Order pursuant to Federal Rule of
                          17       Civil Procedure 26(c) because discovery will likely include the production of
                          18       materials that contain confidential, proprietary or private information belonging to
                          19       Plaintiffs, TPLIC and/or third parties, such as materials relating to TPLIC’s life
                          20       insurance business including, but not limited to, information pertaining to
                          21       underwriting guidelines, underwriting and/or claims handling, the disclosure of
                          22       which would give TPLIC’s competitors information that otherwise could not be
                          23       obtained, and which competitors could adopt at a substantial cost savings.
                          24       Confidential, proprietary or private information belonging to Plaintiffs, including
                          25       financial information, may be produced. This information is generally unavailable
                          26       to the public, or may be privileged or otherwise protected from disclosure under
                          27       state or federal statutes, court rules, case decisions, or common law. Accordingly, to
                          28       expedite the flow of information, to facilitate the prompt resolution of disputes over
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                             1
  Los Angeles, CA 90071-2043                                                                               302827273v1 1009136
         213-680-2800
                             1     confidentiality of discovery materials, to adequately protect information the parties
                             2     are entitled to keep confidential, to ensure that the parties are permitted reasonable
                             3     necessary uses of such material in preparation for and in the conduct of trial, to
                             4     address their handling at the end of the litigation, and serve the ends of justice, a
                             5     protective order for such information is justified in this matter. It is the intent of the
                             6     parties that information will not be designated as confidential for tactical reasons
                             7     and that nothing be so designated without a good faith belief that it has been
                             8     maintained in a confidential, non-public manner, and there is good cause why it
                             9     should not be part of the public record of this case.             Without the Order, the
                          10       confidentiality of the foregoing materials cannot be adequately maintained. This
                          11       Order shall govern the designation and handling of the aforementioned materials.
                          12       3.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                          13             SEAL
                          14             The parties further acknowledge, as set forth in Section 15, below, that this
                          15       Order does not automatically authorize the filing under seal of material designated
                          16       under this Order. Instead, the parties must comply with Central District Local Rule
                          17       (“L.R.”) 79-5 et seq. if they seek to file anything under seal.
                          18             There is a strong presumption that the public has a right of access to judicial
                          19       proceedings and records in civil cases. In connection with non-dispositive motions,
                          20       good cause must be shown to support a filing under seal. See Kamakana v. City and
                          21       County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                          22       Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                          23       Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
                          24       require good cause showing), and a specific showing of good cause or compelling
                          25       reasons with proper evidentiary support and legal justification, must be made with
                          26       respect to Protected Material that a party seeks to file under seal. The parties’ mere
                          27       designation of Disclosure or Discovery Material as CONFIDENTIAL does not
                          28       (without the submission of competent evidence by declaration, establishing that the
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                               2
  Los Angeles, CA 90071-2043                                                                                   302827273v1 1009136
         213-680-2800
                             1     material sought to be filed under seal qualifies as confidential, privileged, or
                             2     otherwise protectable) constitute good cause.
                             3            Further, if a party requests sealing related to a dispositive motion or trial, then
                             4     compelling reasons, not only good cause, for the sealing must be shown, and the
                             5     relief sought shall be narrowly tailored to serve the specific interest to be protected.
                             6     See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
                             7     each item or type of information, document, or thing sought to be filed or introduced
                             8     under seal in connection with a dispositive motion or trial, the party seeking
                             9     protection must articulate compelling reasons, supported by specific facts and legal
                          10       justification, for the requested sealing order. Again, competent evidence supporting
                          11       the application to file documents under seal must be provided by declaration.
                          12              Any document that is not confidential, privileged, or otherwise protectable in
                          13       its entirety will not be filed under seal if the confidential portions can be redacted.
                          14       If documents can be redacted, then a redacted version for public viewing, omitting
                          15       only the confidential, privileged, or otherwise protectable portions of the document,
                          16       shall be filed. Any application that seeks to file documents under seal in their
                          17       entirety should include an explanation of why redaction is not feasible.
                          18       4.     DEFINITIONS
                          19              4.1    Action: this pending federal lawsuit.
                          20              4.2    Challenging Party:       a Party or Non-Party that challenges the
                          21       designation of information or items under this Order.
                          22              4.3    “CONFIDENTIAL” Information or Items: information (regardless of
                          23       how it is generated, stored or maintained) or tangible things that qualify for
                          24       protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                          25       the Good Cause Statement.
                          26              4.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
                          27       their support staff).
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                               3
  Los Angeles, CA 90071-2043                                                                                   302827273v1 1009136
         213-680-2800
                             1           4.5    Designating Party: a Party or Non-Party that designates information or
                             2     items that it produces in disclosures or in responses to discovery as
                             3     “CONFIDENTIAL.”
                             4           4.6    Disclosure or Discovery Material: all items or information, regardless
                             5     of the medium or manner in which it is generated, stored, or maintained (including,
                             6     among other things, testimony, transcripts, and tangible things), that are produced or
                             7     generated in disclosures or responses to discovery in this matter.
                             8           4.7    Expert: a person with specialized knowledge or experience in a matter
                             9     pertinent to the litigation who has been retained by a Party or its counsel to serve as
                          10       an expert witness or as a consultant in this Action.
                          11             4.8    House Counsel: attorneys who are employees of a party to this Action.
                          12       House Counsel does not include Outside Counsel of Record or any other outside
                          13       counsel.
                          14             4.9    Non-Party: any natural person, partnership, corporation, association or
                          15       other legal entity not named as a Party to this Action.
                          16             4.10 Outside Counsel of Record: attorneys who are not employees of a
                          17       party to this Action but are retained to represent or advise a party to this Action and
                          18       have appeared in this Action on behalf of that party or are affiliated with a law firm
                          19       that has appeared on behalf of that party, and includes support staff.
                          20             4.11 Party: any party to this Action, including all of its officers, directors,
                          21       employees, consultants, retained experts, and Outside Counsel of Record (and their
                          22       support staffs).
                          23             4.12 Producing Party: a Party or Non-Party that produces Disclosures or
                          24       Discovery Material in this Action.
                          25             4.13 Professional Vendors:        persons or entities that provide litigation
                          26       support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                          27       demonstrations, and organizing, storing, or retrieving data in any form or medium)
                          28       and their employees and subcontractors.
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                              4
  Los Angeles, CA 90071-2043                                                                                302827273v1 1009136
         213-680-2800
                             1           4.14 Protected Material:        any Disclosure or Discovery Material that is
                             2     designated as “CONFIDENTIAL.”
                             3           4.15 Receiving Party:         a Party that receives Disclosure or Discovery
                             4     Material from a Producing Party.
                             5     5.    SCOPE
                             6           The protections conferred by this Order cover not only Protected Material (as
                             7     defined above), but also (1) any information copied or extracted from Protected
                             8     Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
                             9     and (3) any testimony, conversations, or presentations by Parties or their Counsel
                          10       that might reveal Protected Material.
                          11             The Order does not govern the use at trial of material designated under this
                          12       Order. The parties shall seek the guidance of the trial judge to determine the extent,
                          13       if any, to which specific material is treated as confidential at the time of trial.
                          14       6.    DURATION
                          15             Once a case proceeds to trial, information that was designated as
                          16       CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                          17       as an exhibit at trial becomes public and will be presumptively available to all
                          18       members of the public, including the press, unless compelling reasons supported by
                          19       specific factual findings to proceed otherwise are made to the trial judge in advance
                          20       of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                          21       showing for sealing documents produced in discovery from “compelling reasons”
                          22       standard when merits-related documents are part of court record). Accordingly, the
                          23       terms of this Order do not extend beyond the commencement of the trial.
                          24       7.    DESIGNATING PROTECTED MATERIAL
                          25             7.1    Manner and Timing of Designations. Designation under the Order
                          26       requires the Designating Party to affix the legend “CONFIDENTIAL” to each page
                          27       that contains Protected Material (hereinafter “CONFIDENTIAL legend”). If only a
                          28       portion of the material on a page qualifies for protection, the Producing Party must
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                                5
  Los Angeles, CA 90071-2043                                                                                    302827273v1 1009136
         213-680-2800
                             1     also clearly identify the protected portion(s) (e.g., by making appropriate markings
                             2     in the margins).
                             3           If marking each page “CONFIDENTIAL” is not practical due to the nature or
                             4     kind of the materials (e.g., recordings, videos, files that cannot be readily converted
                             5     to pdf format, etc.), the Designating Party shall specify that such materials are
                             6     “CONFIDENTIAL” by informing the Receiving Party at the time of production (by
                             7     letter or email) that such materials are designated as “CONFIDENTIAL” pursuant
                             8     to the Order and by affixing the CONFIDENTIAL legend in a prominent place on
                             9     the exterior of the container or containers in which the information is stored.
                          10             7.1.1 A Party or Non-Party that makes original documents or materials
                          11       available for inspection need not designate them for protection until after the
                          12       inspecting party has identified which material it would like copied and produced.
                          13       During the inspection and before the designation, all material shall be treated as
                          14       confidential. After the inspecting party has identified the documents desired to be
                          15       copied and produced, the producing party must then designate the documents, or
                          16       portions thereof, that qualify for protection under the Order.
                          17             7.1.2 For testimony given in deposition, the Designating Party shall specify
                          18       all protected testimony as confidential. The Designating Party may make that
                          19       designation during the deposition, or may invoke, on the record or by written notice
                          20       to all parties on or before 5:00 p.m. the next business day, a right to have up to 21
                          21       days from the deposition to make its designation. The above provision does not
                          22       apply to Court proceedings. If any testimony or exhibits designated as confidential
                          23       during a deposition are filed or referred to in connection with any Court proceeding,
                          24       the Designating Party must raise the confidentiality issue with the judicial officer
                          25       conducting such proceeding to obtain the Court’s ruling concerning the merits of
                          26       such designation and/or the procedure for using the designated information in
                          27       connection with such proceeding. The parties shall comply with their obligations
                          28       under Section 8, below, and nothing in Section 7.1.2 is intended to waive the
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                              6
  Los Angeles, CA 90071-2043                                                                                 302827273v1 1009136
         213-680-2800
                             1     parties’ duties under L.R. 79-5.1 and/or Section 8, below, when seeking to file with
                             2     the Court under seal any designated material.
                             3           7.1.3 The parties shall make their best efforts to give advance notice if they
                             4     expect a deposition to include designated material so that other parties can take steps
                             5     to ensure that only authorized individuals are present when such material is
                             6     disclosed or used. The use of a document as an exhibit at a deposition shall not in
                             7     any way affect its designation. Transcripts containing designated material shall
                             8     have a legend on the title page noting the presence of designated material, and the
                             9     title page shall be followed by a list of all pages (including line numbers as
                          10       appropriate) and deposition exhibits that have been designated. The Designating
                          11       Party shall inform the court reporter of these requirements. Any transcript that is
                          12       prepared before the expiration of the 21-day period for designation shall be treated
                          13       during that period as if it had been designated confidential unless otherwise agreed.
                          14       After the expiration of the 21-day period, the transcript shall be treated only as
                          15       actually designated.
                          16             7.1.4 While the parties shall make their best efforts to give advance notice if
                          17       they expect a presentation at a Court proceeding to include designated material,
                          18       designated material will not be deemed protected in a Court proceeding absent an
                          19       order, ruling or finding by the judicial officer conducting that Court proceeding that
                          20       the designated material is appropriately to be protected from public disclosure. The
                          21       parties agree to comply with their obligations under Section 8 of this Order, and
                          22       nothing in Section 7.1.3 is intended to waive the parties’ duties under L.R. 79-5.1
                          23       and/or Section 8 of this Stipulation when seeking to file with the Court under seal
                          24       any designated material.
                          25             7.2    Over-Designation Prohibited.     Any    Party    or    Non-Party        who
                          26       designates information or items for protection as “CONFIDENTIAL” must only
                          27       designate specific material that qualifies under the appropriate standards. To the
                          28       extent practicable, only those parts of documents, items, or oral or written
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                             7
  Los Angeles, CA 90071-2043                                                                                302827273v1 1009136
         213-680-2800
                             1     communications that require protection shall be designated so that other portions of
                             2     the material, documents, items or communications for which protection is not
                             3     warranted are not swept unjustifiably within the ambit of this Order.
                             4           Mass, indiscriminate, or routinized designations are prohibited. Unjustified
                             5     designations expose the Designating Party to sanctions, including the Court’s
                             6     striking all confidentiality designations made by that Designating Party.
                             7     Designation as “CONFIDENTIAL” is allowed only if the designation is necessary
                             8     to protect material that, if disclosed to persons not authorized to view it, would
                             9     cause competitive or other recognized harm, or violate rights to privacy. Material
                          10       may not be designated if it has been made public, or if designation is otherwise
                          11       unnecessary to protect a secrecy or privacy interest. If a Designating Party learns
                          12       that information or items that it designated for protection do not qualify for
                          13       protection at all or do not qualify for the level of protection initially asserted, that
                          14       Designating Party must promptly notify all parties that it is withdrawing the
                          15       mistaken designation.
                          16       8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          17             8.1    Timing of Challenges.         Any Party or Non-Party may challenge a
                          18       designation of confidentiality at any time that is consistent with the Court’s
                          19       Scheduling Order.
                          20             8.2    Meet and Confer. The Challenging Party shall initiate the dispute
                          21       process under L.R. 37-1 through L.R. 37-4.
                          22             8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                          23       joint stipulation pursuant to L.R. 37-2.
                          24             8.4    The burden of persuasion in any such challenge proceeding shall be on
                          25       the Designating Party. Frivolous challenges, and those made for an improper
                          26       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                          27       parties) may expose the Challenging Party to sanctions. Unless the Designating
                          28       Party has waived or withdrawn the confidentiality designation, all parties shall
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                               8
  Los Angeles, CA 90071-2043                                                                                 302827273v1 1009136
         213-680-2800
                             1     continue to afford the material in question the level of protection to which it is
                             2     entitled under the Producing Party’s designation until the Court rules on the
                             3     challenge.
                             4     9.    ACCESS TO AND MAINTENANCE OF DESIGNATED MATERIAL
                             5           9.1    Basic Principles. A Receiving Party may use Protected Material only
                             6     for this Action, including all appeals. Protected Material may be disclosed only to
                             7     the categories of persons and under the conditions described herein. When the
                             8     Action has been terminated, a Receiving Party must comply with the provisions of
                             9     the FINAL DISPOSITION provision herein.
                          10             9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                          11       otherwise ordered by the Court or permitted in writing or on the record by the
                          12       Designating Party, material designated as CONFIDENTIAL shall not be made
                          13       available to any persons except “Qualified Persons.” Qualified Persons are:
                          14             9.2.1 Outside Counsel of Record for any party hereto, including partners and
                          15       associate attorneys assigned to this litigation, designated contract attorneys
                          16       employed by counsel of record, and all paralegal, clerical and secretarial staff
                          17       employed by such counsel;
                          18             9.2.2 House counsel to TPLIC and paralegal, clerical and secretarial staff
                          19       employed by TPLIC to whom disclosure is reasonably necessary for purposes of the
                          20       Action;
                          21             9.2.3 Plaintiffs;
                          22             9.2.4 TPLIC’s current and/or former officers, directors, partners, owners,
                          23       members, and employees to whom disclosure is reasonably necessary for purposes
                          24       of the Action;
                          25             9.2.5 Experts and consultants retained by the Parties and/or their staff to
                          26       whom disclosure is reasonably necessary for purposes of the Action, and who have
                          27       signed the Agreement to Be Bound (Exhibit A). Such experts and/or consultants
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                            9
  Los Angeles, CA 90071-2043                                                                             302827273v1 1009136
         213-680-2800
                             1     can sign Exhibit A on behalf of their staff to whom disclosure is reasonably
                             2     necessary;
                             3           9.2.6 The Court and its personnel;
                             4           9.2.7 Outside court reporters and professional vendors to whom disclosure is
                             5     reasonably necessary, and who have signed the Agreement to Be Bound (Exhibit A).
                             6     Such court reporters and professional vendors can sign Exhibit A on behalf of their
                             7     staff to whom disclosure is reasonably necessary;
                             8           9.2.8 Witnesses in the Action to whom disclosure is reasonably necessary
                             9     and who have signed the Agreement to Be Bound (Exhibit A);
                          10             9.2.9 The author or recipient of a document containing the designated
                          11       material, or a custodian or other person who otherwise possessed or knew the
                          12       information;
                          13             9.2.10 Mediators and/or discovery referees selected by Outside Counsel of
                          14       Record or appointed by the Court in the Action; and
                          15             9.2.11 Deposition witnesses and attorneys for such witnesses in the Action to
                          16       whom disclosure is reasonably necessary provided: (1) the deposing party requests
                          17       that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
                          18       permitted    to   keep   any     confidential   information   unless   they   sign      the
                          19       “Acknowledgement and Agreement to Be Bound” (Exhibit A), unless otherwise
                          20       agreed by the Designating Party or ordered by the Court. Pages of transcribed
                          21       deposition testimony or exhibits to depositions that reveal Protected Material may
                          22       be separately bound by the court reporter and may not be disclosed to anyone except
                          23       as permitted under this Order.
                          24             9.3      Maintenance by a Receiving Party’s Counsel. Protected Material shall
                          25       be stored and maintained by the Receiving Party’s Counsel of Record in a manner
                          26       reasonably calculated to maintain the confidentiality of the material and shall not be
                          27       distributed to any Qualified Person electronically except to the extent electronic files
                          28       containing Protected Material are password protected.
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                              10
  Los Angeles, CA 90071-2043                                                                                 302827273v1 1009136
         213-680-2800
                             1     10.   PROTECTED           MATERIAL          SUBPOENAED           OR      ORDERED
                             2           PRODUCED IN OTHER LITIGATION
                             3           If a Party is served with a subpoena or a court order issued in other litigation
                             4     that compels disclosure of any information or items designated in the Action as
                             5     “CONFIDENTIAL,” that Party must:
                             6           (a) promptly notify in writing the Designating Party. Such notification shall
                             7     include a copy of the subpoena or court order;
                             8           (b) promptly notify in writing the party who caused the subpoena or order to
                             9     issue in the other litigation that some or all of the material covered by the subpoena
                          10       or order is subject to this Order. Such notification shall include a copy of this
                          11       Order; and
                          12             (c) cooperate with respect to all reasonable procedures sought to be pursued
                          13       by the Designating Party whose Protected Material may be affected.
                          14             If the Designating Party timely seeks a protective order, the Party served with
                          15       the subpoena or court order shall not produce any information designated in this
                          16       action as “CONFIDENTIAL” before a determination by the court from which the
                          17       subpoena or order issued, unless the Party has obtained the Designating Party’s
                          18       permission. The Designating Party shall bear the burden and expense of seeking
                          19       protection in that court of its Protected Material and nothing in these provisions
                          20       should be construed as authorizing or encouraging a Receiving Party in the Action
                          21       to disobey a lawful directive from another court.
                          22             This notice requirement shall not apply in the connection with a subpoena that
                          23       cannot be disclosed by law, such as a certain grand jury subpoenas, or to requests
                          24       required to be complied with by regulatory agencies, such as the Department(s) of
                          25       Insurance. In such cases, disclosure shall be permitted as mandated by the subpoena
                          26       or request, but a reasonable effort shall be made by the party receiving the subpoena
                          27       or other request to permit production of materials marked as “CONFIDENTIAL”
                          28       under a protective or confidentiality order. Further, no notice to the non-designating
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                            11
  Los Angeles, CA 90071-2043                                                                               302827273v1 1009136
         213-680-2800
                             1     party shall be required with respect to production of the Designating Party’s own
                             2     Protected Material, including any the Producing Party’s own materials that have
                             3     been marked as “CONFIDENTIAL.”
                             4     11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                             5           PRODUCED IN THIS LITIGATION
                             6           Non-Parties subpoenaed to produce documents may designate the documents
                             7     as confidential in the manner specified above in order to receive the protection
                             8     hereunder. If documents produced by a Non-Party are not so designated upon
                             9     production, they nonetheless shall be treated as if they had been designated
                          10       confidential for a period of 21 days to allow any Receiving Party time to designate
                          11       the material consistent with the terms of the Order. After the expiration of the 21-
                          12       day period, the documents shall be treated only as actually designated. In the event
                          13       that a Party is required, by a valid discovery request, to produce a Non-Party’s
                          14       confidential information in its possession, and the Party is subject to an agreement
                          15       with the Non-Party not to produce the Non-Party’s confidential information, then
                          16       the Party shall:
                          17             (1) promptly notify in writing the Requesting Party and the Non-Party that
                          18       some or all of the information requested is subject to a confidentiality agreement
                          19       with a Non-Party;
                          20             (2) promptly provide the Non-Party with a copy of the Order in this Action,
                          21       the relevant discovery request(s), and a reasonably specific description of the
                          22       information requested; and
                          23             (3) make the information requested available for inspection by the Non-Party,
                          24       if requested.
                          25             If the Non-Party fails to seek a protective order from this Court within 14
                          26       days of receiving the notice and accompanying information, the Receiving Party
                          27       may produce the Non-Party’s confidential information responsive to the discovery
                          28       request. If the Non-Party timely seeks a protective order, the Receiving Party shall
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                           12
  Los Angeles, CA 90071-2043                                                                             302827273v1 1009136
         213-680-2800
                             1     not produce any information in its possession or control that is subject to the
                             2     confidentiality agreement with the Non-Party before a determination by the Court.
                             3     Absent a Court order to the contrary, the Non-Party shall bear the burden and
                             4     expense of seeking protection in this Court of its Protected Material.
                             5     12.   UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
                             6           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                             7     designated material to any person or in any circumstance not authorized under this
                             8     Order, the Receiving Party must immediately (1) notify in writing the designator of
                             9     the material that was disclosed without authorization, (2) use its best efforts to
                          10       retrieve all unauthorized copies of the designated material, (3) inform the person or
                          11       persons to whom unauthorized disclosures were made of all the terms of the Order,
                          12       and (4) use reasonable efforts to have such person or persons execute the Agreement
                          13       to Be Bound (Exhibit A).
                          14       13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                          15             PROTECTED MATERIAL
                          16             When a Producing Party gives notice to Receiving Parties that certain
                          17       inadvertently produced material is subject to a claim of privilege or other protection,
                          18       the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                          19       Procedure 26(b)(5)(B).       This provision is not intended to modify whatever
                          20       procedure may be established in an e-discovery order that provides for production
                          21       without prior privilege review pursuant to Federal Rule of Evidence 502(d) and (e).
                          22       14.   RIGHTS NOT AFFECTED BY THIS ORDER
                          23             14.1 Nothing in this Order shall affect the admissibility into evidence of
                          24       designated material, or be construed as a waiver of any objections which might be
                          25       raised as to the admissibility of any evidentiary material at trial.
                          26             14.2 Nothing in this Order shall after operate as an admission by any person
                          27       or entity that any designated material contains or constitutes trade secrets,
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                              13
  Los Angeles, CA 90071-2043                                                                                302827273v1 1009136
         213-680-2800
                             1     proprietary, confidential and/or commercially sensitive business, financial or
                             2     personal information.
                             3           14.3 Nothing in this Order shall abridge the right of any person or entity to
                             4     seek further judicial review or to pursue other appropriate judicial action with
                             5     respect to any ruling made by the Court concerning the issue of the status of
                             6     designated material.
                             7           14.4 Nothing in this Order abridges the right of any person to seek its
                             8     modification by the Court in the future.
                             9     15.   FILING UNDER SEAL
                          10             Without written permission from the designator or a Court order, a party may
                          11       not file in the public record in this action any designated material. A party seeking
                          12       to file under seal any designated material must comply with L.R. 79-5.1. Filings
                          13       may be made under seal only pursuant to a Court order authorizing the sealing of the
                          14       specific material at issue. The fact that a document has been designated under this
                          15       Order is insufficient to justify filing under seal. Instead, parties must explain the
                          16       basis for confidentiality of each document sought to be filed under seal. Because a
                          17       party other than the designator will often be seeking to file designated material,
                          18       cooperation between the parties in preparing, and in reducing the number and extent
                          19       of, requests for under seal filing is essential. If a receiving party’s request to file
                          20       designated material under seal pursuant to L.R. 79-5.1 is denied by the Court, then
                          21       the receiving party may file the material in the public record (subject to still
                          22       complying with Federal Rule of Civil Procedure 5.2 and any other applicable rules
                          23       concerning redaction of personal and private information prior to filing of
                          24       documents) unless (1) the designator seeks reconsideration within four Court days
                          25       of the denial, or (2) as otherwise instructed by the Court.
                          26             In addition to any requirements stated in any Federal and/or Local Rules, and
                          27       to the extent that e-filing rules and requirements do not conflict with this provision
                          28       and mandate paper filing, any sealed envelope or container must contain the title of
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                              14
  Los Angeles, CA 90071-2043                                                                                302827273v1 1009136
         213-680-2800
                             1     this action, an indication of the nature of its contents, the word “CONFIDENTIAL”
                             2     and a statement substantially conforming to the following form:
                             3                  “This envelope contains documents filed in this case by
                             4                  [name of party], and is not to be opened nor are the
                             5                  contents thereof to be displayed or revealed except by
                             6                  order of this Court.”
                             7     16.   SUBSEQUENTLY ADDED PARTIES
                             8           Unless otherwise agreed to by all parties, this Order shall be applicable to,
                             9     and binding on, any party added to the Action after the date the Order is issued.
                          10       Any such newly added party to the Action and their counsel must sign the
                          11       Agreement to Be Bound (Exhibit A hereto) indicating their agreement to be bound
                          12       by and comply with the terms of the Order prior to being allowed access to
                          13       designated material, unless that newly added party and their counsel obtain an order
                          14       from the Court providing otherwise.
                          15       17.   FINAL DISPOSITION
                          16             Within 60 days after the final disposition of this Action, including all appeals,
                          17       each party shall return all designated material to the Designating Party or destroy
                          18       such material, including all copies, abstracts, compilations, summaries, and any
                          19       other format reproducing or capturing any designated material. The Receiving Party
                          20       must submit a written certification to the designator by the 60-day deadline that (1)
                          21       identifies (by category, where appropriate) all the designated material that was
                          22       returned or destroyed, and (2) affirms that the receiving party has not retained any
                          23       copies, abstracts, compilations, summaries, or any other format reproducing or
                          24       capturing any of the designated material. This provision shall not prevent counsel
                          25       from retaining an archival copy of all pleadings, motion papers, trial, deposition, and
                          26       hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
                          27       expert reports, attorney work product, and consultant and expert work product, even
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                             15
  Los Angeles, CA 90071-2043                                                                                302827273v1 1009136
         213-680-2800
                             1     if such materials contain designated material. Any such archival copies remain
                             2     subject to the Order.
                             3     19.   ENFORCEABILITY OF STIPULATION AS BINDING CONTRACT
                             4           BETWEEN THE PARTIES
                             5           The parties agree that even if the Court does not sign and enter the Proposed
                             6     Order hereto that the parties will be bound by all of the terms and conditions of this
                             7     Stipulation as a separate and enforceable contract between the parties.
                             8           IT IS SO STIPULATED and respectfully submitted.
                             9
                          10       DATED: November 26, 2018                      HINSHAW & CULBERTSON LLP
                          11
                                                                           By: /s/ Sandra I. Weishart
                          12                                                   SANDRA I. WEISHART
                                                                               MISTY A. MURRAY
                          13                                                   JENNA U. NGUYEN
                                                                               Attorneys for Defendants
                          14                                                   Transamerica Premier Life Insurance
                                                                               Company
                          15
                          16       DATED: November 26, 2018                      DONAHUE & HORROW, LLP
                          17                                               By: /s/ Michael B. Horrow
                          18                                                   MICHAEL B. HORROW
                                                                               Attorneys for Plaintiffs
                          19                                                   Eric Johnson and Adara K. Robinson

                          20             Filer’s Attestation:    Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding
                          21       signatures, Sandra I. Weishart hereby attests that concurrence in the filing of this
                          22       document and its content has been obtained by all signatories listed.
                          23
                          24             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                          25
                          26        Dated: 11/28/2018                          _______________________________
                          27                                                   ALEXANDER F. MacKINNON
                                                                               United States Magistrate Judge
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                            16
  Los Angeles, CA 90071-2043                                                                                 302827273v1 1009136
         213-680-2800
                             1
                             2
                             3
                             4
                             5
                             6
                             7
                             8
                             9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor   17
  Los Angeles, CA 90071-2043            302827273v1 1009136
         213-680-2800
                             1                                       EXHIBIT “A”
                             2                              AGREEMENT TO BE BOUND
                             3
                             4           I, ______________________________________, hereby acknowledge that,
                             5     having read the Protective Order filed in the above action entitled ERIC JOHNSON,
                             6     and ADARA K. ROBINSON, Plaintiffs v. TRANSAMERICA PREMIER LIFE
                             7     INSURANCE COMPANY, an Iowa corporation, and DOES 1 - 10, Defendants,
                             8     United States District Court, Central District of California, Case No. 2:18-cv-05015-
                             9     DSF-AFM, I understand the terms thereof and I agree to be bound thereby.
                          10
                          11
                          12       DATED:

                          13                                              Signature

                          14
                                                                          Printed Name
                          15
                          16
                          17
                          18
                          19
                                                                          Address
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor                                            18
  Los Angeles, CA 90071-2043                                                                              302827273v1 1009136
         213-680-2800
